       Case 1:18-cr-00258-BLW Document 236 Filed 06/18/19 Page 1 of 4



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KATHERINE L. HORWITZ, OKLAHOMA STATE BAR NO. 30110
CHRISTIAN S. NAFZGER, IDAHO STATE BAR NO. 6286
ASSISTANT UNITED STATES ATTORNEYS
TIMOTHY FLOWERS, TENNESSEE STATE BAR NO. 030151
UNITED STATES DEPARTMENT OF JUSTICE TRIAL ATTORNEY
ATTORNEYS FOR THE UNITED STATES OF AMERICA
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,

             Plaintiff,
       vs.                                Case No. 1:18-cr-00258-BLW

PAVEL BABICHENKO,
GENNADY BABITCHENKO,                      NOTICE OF APPEARANCE
PIOTR BABICHENKO,                         OF CO-COUNSEL
TIMOFEY BABICHENKO,
KRISTINA BABICHENKO,
NATALIE BABICHENKO,
DAVID BIBIKOV,
ANNA IYERUSALIMETS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,

             Defendants.


      The United States of America, by and through Bart M. Davis, United States

Attorney, and the undersigned trial attorney for the United States Department of

Justice Computer Crime and Intellectual Property Section, hereby appears as co-

NOTICE OF APPEARANCE OF CO-COUNSEL—1
        Case 1:18-cr-00258-BLW Document 236 Filed 06/18/19 Page 2 of 4



counsel for the plaintiff, in the above captioned action, and requests that all further

papers and pleadings herein be served upon the undersigned attorney at the above

address or electronically to timothy.flowers2@usdoj.gov.



                           Respectfully submitted this 18th day of June, 2019.


                                            BART M. DAVIS
                                            UNITED STATES ATTORNEY
                                            By:


                                            /s/ Timothy Flowers
                                            United States Department of Justice
                                            Trial Attorney




NOTICE OF APPEARANCE OF CO-COUNSEL—2
        Case 1:18-cr-00258-BLW Document 236 Filed 06/18/19 Page 3 of 4



                          CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on June 18, 2019, the foregoing NOTICE OF

APPEARANCE OF CO-COUNSEL was electronically filed with the Clerk of the

Court using the CM/ECF system, and that a copy was served on the following

parties or counsel by:

  JOHN DEFRANCO
  1031 E. Park Blvd.
  Boise, ID 83712
  jcd@greyhawklaw.com
  Attorney for Pavel Babichenko

  JEFFREY BROWNSON
  223 North 6th Street, Suite 215
  Boise, ID 83702
  jb@jeffreybrownsonlaw.com
  Attorney for Gennady Babitchenko

  PAUL E. RIGGINS
  380 South 4th Street, Ste. 104
  Boise, ID 83702
  rigginslaw@gmail.com
  Attorney for Piotr Babichenko

  ROB S. LEWIS
  913 W. River Street, Ste. 430
  Boise, ID 83702
  office@roblewislaw.com
  Attorney for Timofey Babichenko

  GREG S. SILVEY
  P.O. Box 5501
  Boise, ID 83705
  greg@idahoappeals.com
  Attorney for Kristina Babichenko




NOTICE OF APPEARANCE OF CO-COUNSEL—3
      Case 1:18-cr-00258-BLW Document 236 Filed 06/18/19 Page 4 of 4




 J.D. MERRIS
 913 W. River Street, Ste. 420
 Boise, ID 83702
 jmerris@earthlink.net
 Attorney for Natalya Babichenko

 ROBYN A. FYFFE
 P.O. Box 5681
 Boise, ID 83705
 robyn@fyffelaw.com
 Attorney for David Bibikov

 S. RICHARD RUBIN
 702 W. Idaho Street, Ste. 1000
 Boise, ID 83702
 dick_rubin@fd.org
 Attorney for Anna Iyerusalimets

 ELLEN NICHOLE SMITH
 P.O. Box 140857
 Garden City, ID 83714
 ellen@smithhorras.com
 Attorney for Mikhail Iyerusalimets

 GABRIEL MCCARTHY
 802 W. Bannock Street, Suite 201
 Boise, Idaho 83702
 Attorney for Artur Pupko




                                            /s/ Brandi Fifer
                                            _______________________________
                                            Legal Assistant




NOTICE OF APPEARANCE OF CO-COUNSEL—4
